DETAILED ACTION
Introduction
This case is being examined in art unit 3649.  Please do not hesitate to contact Examiner Michael McCullough at (571) 272-7805 if you have any questions regarding this correspondence.  
You have a shortened statutory time period for reply of 3 months from the mail date of this action, you may buy up to 3 additional months through an extension of time for a total of 6 months.  Your response will be dated when it is received by the office (not the date you mail or fax it) unless it is submitted with a proper Certificate of Mailing or Transmission under 37 CFR 1.8.  
All documents of a published application can be viewed using Public PAIR, which can be accessed at https://portal.uspto.gov/pair/PublicPair 
Documents Examined
The Specification, Drawings, Abstract, and Claims filed on 10/24/2019 are being examined.
Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  
The following is a statement of reasons for the indication of allowable subject matter:  after an extensive search of the prior art the examiner was unable to find a teaching of a bicycle stand having a fork wheel stabilizer, an anchor bracket, and a downtube stabilizer in combination with a compression band and an LED.  

Boughton (US 4,603,875) discloses a bicycle stand that uses brackets (44) to attach to shifter bosses but does not disclose a compression band or LED; Levine et al. (US 4,185,850) discloses one of an anchor bracket and downtube stabilizer but does not disclose a compression band or LED; Downing (US 4,595,214) discloses a bicycle stand having a bracket that cables are routed through and there would be no reason to change the screw to a compression band and Downing does not disclose an LED.  The Examiner did find teachings of using LEDs to illuminate an area where a kickstand contacts another surface (Santucci et al., US 10,654,403) and compression bands are old and well known in the art to attach items (such as lights and pumps) to bicycles; however, the Examiner found no reason to modify the above bicycle stands to include an onboard LED or a compression band.
Finally, applicant should respectfully note that the position of the U.S. Patent and Trademark Office is to recommend all applicants seek the advice of a registered practitioner, especially prior to the acceptance of claims for allowance.  While the advice is not required, it is encouraged in order to best protect the applicant's interests.  Please note that the suggestion of seeking representation does not necessarily conclude that patentability of the present invention is inevitable.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "rigid, yet slightly flexible" in claim 1 line 2 is a relative term which renders the claim indefinite.  The term "rigid, yet slightly flexible" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification does state “a medium, durometer material such as plastic and the like allowing them to expand and contract slightly to accommodate different sized down tubes and tires” and “a slightly flexible material--such as plastic and the like” in Paragraph 0023; however, and it is not clear what the bounds of medium durometer are or what is encompassed by “plastic and the like”.  Therefore, the specification does not clearly define “rigid, yet slightly flexible”.  This rejection can be overcome by removing “rigid, yet slightly flexible” from the claims.
Claim 9 appears to be written with the assumption that the bicycle stand is to be read into the claims but the claims do not require the bicycle stand.  The rejections to claim 9 can be overcome by clearly reciting the element that performs or is used perform the recited steps.  Claim 9 could be amended to include the elements of the bicycle stand in the preamble (before the colon in line 1) or the step of “providing the bicycle stand of claim 1” could be added after the preamble.  For each step, the element that is performing or used to perform the step should clearly be recited in the step.
Claim 9 recites “Selectively affixing to the bicycle down tube” in line 2, it is unclear what is selectively affixed to the down tube.  This rejection can be overcome by clearly reciting the element that is affixed to the downtube, possibly the downtube stabilizer.
Claim 9 recites “Extending and engaging the bicycle front wheel” in line 3, it is unclear if the front wheel is to be extended and engaged and if so how and with what or if the claim is missing an element that extends and engages the front wheel.  This rejection can be overcome by clearly reciting the element that is extending and engaging the front wheel, possibly the fork wheel stabilizer (“(b) extending the fork wheel stabilizer and engaging the bicycle front wheel with the fork wheel stabilizer”, please note it would be “a fork wheel stabilizer” if claim 9 is not amended to recite “a fork wheel stabilizer” first).
Claim 9 recites “Gripping the bicycle front wheel” in line 4, it is unclear what element grips the front wheel.  This rejection can be overcome by clearly reciting the element that is extending and engaging the front wheel, possibly the fork wheel stabilizer.
Claim 9 recites “Disengaging the bicycle front wheel” in line 8.  It is unclear what is engaging the front wheel that would be disengaged and what element disengages the front wheel.
Claim 9 recites the limitation "the adjustable, pivoting, wheel stabilizer" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Claim 9 do not previously recite “an adjustable, pivoting, wheel stabilizer”, it is unclear if “the adjustable, pivoting, wheel stabilizer” should be “an adjustable, pivoting, wheel 
Claims 10-15 and 17 recite “The method of stabilizing the bicycle” in line 1 and then “of claim 1”.  Claim 1 is drawn to an apparatus not a method of stabilizing.  It is unclear if claims 10-15 and 17 should depend from claim 1 or claim 9.  A dependent claim can only refer back to one previous claim (or alternatively to multiple other claims, see MPEP 608.01(n)).  It appears claims 10-15 and 17 should recite “The method of stabilizing the bicycle of claim 9” and should remove reference to any other claim.
Claims 16 and 18 recite the limitation "The method of stabilizing the bicycle" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claims 16 and 18 do not depend from claim 9.  It appears claims 16 and 18 should recite The method of stabilizing the bicycle of claim 9” and will be treated as such.
Claim Objections
Claims 9, 13, and 14 are objected to because of the following informalities:  claim 9 recites two of step (f), the steps should be relabeled so that each letter is only used once.  Appropriate correction is required.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.  If applicant wishes to submit an Common mistakes on filing an information disclosure statement are not providing a legible copy of non U.S. published patent documents (37 C.F.R. 1.98(2)), a concise explanation of relevance of non-English documents (37 C.F.R. 1.98(3)), and not paying the fee set forth in 1.17(p) or making the statement specified in 37 C.F.R. 1.98(e) (37 C.F.R. 1.97(d)) for an information disclosure statement filed outside of the time periods set forth in 37 C.F.R. 1.97(b).
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must have at least one common inventor and the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/853201, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or 
https://www.uspto.gov/patents/apply/petitions/13-unintentionally-delayed-domestic-benefit-claims
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because they disclose similar bicycle stands engaging a front wheel.
When responding to this action, please keep the following items in mind.
Pay close attention to any time periods for response and fees set forth in the action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax, EFS-web (registered eFilers only), or by hand to USPTO's Alexandria, Virginia Customer Service Window.  Formal replies cannot be submitted via e-mail.  Details can be found at: 
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Label each page of the reply with the application number and include page numbers.
Sign all replies, samples of acceptable and unacceptable signatures can be found at: 

An example of a formal reply can be found at: 
http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL MCCULLOUGH whose telephone number is (571)272-7805.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on (571) 272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/MICHAEL MCCULLOUGH/Primary Examiner, Art Unit 3649